Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	Claims 1-5, 7-19 and 21-25 are currently active in the application with claims 1-5, 16 and 21-25 being amended, claims 7-15 and 17-19 being previously withdrawn and claim 26 being cancelled by the Applicant.
Response to Amendment
	Applicant’s amendments of September 06, 2022 was carefully considered and found to be sufficient in overcoming the objection to claims 2-5, 16 and 22-25 and therefore the objection has been withdrawn as has the rejection of claim 26 in light of it being cancelled.  
	To advance prosecution of the Application, the Examiner would like to point out that for the withdrawn claims 7-15 to be eligible for rejoinder they would require all the limitations of the allowed claims.
The Application has not been placed in condition of allowance and resulted in a new grounds of rejection due to Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 16 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “increased” in claims 1, 16, 21 and 22 is a relative term which renders the claim indefinite. The term “increased” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Espinoza et al. (WO 01/97968) hereafter Espinoza and further in view of Broomfield et al. (NPL, Applied Catalysis A: General, Vol. 186, pp 297-307, 1999) hereafter Broomfield, Kritzinger (NPL, Catalysis Today, Vol. 71, pp 307-318, 2002), White et al. (US 2007/0142483) hereafter White and Bartholomew et al. (NPL, Applied Catalysis, V 15, pp 59-67, 1985) hereafter Bartholomew. 
Considering claims 21 and 23-25, Espinoza teaches a hydrocarbon synthesis catalyst comprising a precipitated iron product in the form of an iron and/or an iron composition which may be produced from iron sulphate and at least one promoter (Page 6, lines 7-19), wherein the non-reduced catalyst has surface area of less than 100 m2/g (Page 10, lines 9 and 10) and wherein the at least one promoter is added prior to, during or subsequent to the precipitation process (Page 11, lines 1-7).  Espinoza also discloses that the iron may be precipitated in the presence of an alkali and that the catalyst promoter may comprise a source of an alkali metal and/or an alkaline earth metal such as Na2O or K2O (Page 7, lines 13-17), both alkali metals and that K2O may be present in amount from 0.01 to 2.0 g K2O per 100 g Fe (Page 8, lines 1-3) thereby overlapping the instantly claimed range with the concentration of the promoter may be varied to maximize the activity and selectivity of the catalyst (Pg 7, ln 19 and 20). 
Espinoza discloses that sulfur may be included in the catalyst with the iron composition with sulfur present in a non-limiting example of 0.03 g SO4/100g Fe in the unreduced catalyst or about 0.01 wt.% S/100 g Fe and that iron is present at about 68% thereby falling within the instantly claimed range (Example 2).  Espinoza also discloses that the catalyst is reduced resulting in 100% of the iron being in the metallic form (zero oxidation state) (Ex. 1) thereby falling within the instantly claimed range.
Espinoza does not disclose sulfur as a promoter, the level of sulfur falling within the instant range and the ratio of the alkali metal and/or alkaline earth metal to the sulfur.
Broomfield discloses a study of the effects on activity of 500 to 20,000ppm of sulfide ions included as Na2S into a precipitated iron-based FT catalyst having a pre-calcined surface area of about 58 m2/g (Section 3.2) wherein an iron compound is combined with a sodium compound and the mixture is further combined with a sulfur compound (Abstract and Section 2.) which results in a concentration of sulfur as above and a ratio between the sulfur and sodium of about 12:1 both of which overlap or fall within the instantly claimed ranges.  Broomfield also discloses the use of boron and manganese in the prior art as a sulfur sink (Intro.).
Broomfield further disclosed that the specific activity of the sulfide catalyst was enhanced relative to the un-sulfided catalyst and is therefore a promoter for low-level sulfidation and higher chain-growth and that higher levels of sulfidation showed enhanced water gas shift activity with the production of a significant quantity of wax (Section 3.) making the level of sulfur a result effective variable discovering the optimum level of sulfur is expected of one of ordinary skill in the art through routine experimentation.
Bartholomew discloses a study of sulfur poisoning of cobalt and iron-based Fischer-Tropsch catalysts wherein an iron-based catalyst is present as a pre-sulfided catalyst (catalyst combined with sulfur prior to testing).  Bartholomew tested a non-sulfided iron catalyst and a pre-sulfided iron catalyst in a Fischer-Tropsch reaction wherein the two catalyst were contacted with a reactant gas stream containing hydrogen sulfide and found that the loss of catalyst activity is greater with in-situ poisoning of the non-sulfided catalyst compared to the pre-sulfided catalyst and that an iron/boride catalyst is significantly more resistant to sulfur poisoning than un-promoted iron (Abstract) with sulfur to iron/boron ratios ranging from 0 to 0.2 (Figure 3).  Bartholomew also discloses that the inclusion of boron increased the normalized activity by 40% and that a greater loss of normalized activity was observed with an insitu poisoned catalyst versus a pre-sulfided catalyst (Page 63).
Kritzinger studies the role of sulfur in commercial iron-based Fischer-Tropsch catalysts with a focus on C2-product selectivity and yield (olefin) (Abstract) wherein a literature study concluded sulfur had a beneficial effect and that sulfur plus alkali promoters extend the life of Group VIII metal catalysts and enhance olefin production with the inclusion of 0.05 to 0.8 mass % of sulfur while levels above 1 mass% deactivate the catalyst (Page 310).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the level of sulfur desired in the catalyst of Espinoza for the particular process as disclosed by Broomfield.  The ordinary skilled artisan would have been motivated to do so as Broomfield, Bartholomew and Kritzinger disclose that low-sulfided, iron-based FT catalysts exhibit higher activity and selectivity towards olefin production and that as the level of sulfur increases, the iron-based catalyst shows enhanced water gas shift activity however the high-sulfated catalysts exhibited poor olefin selectivity and functioned essentially as a hydrogenation catalyst (Section 3.).
White discloses iron-based Fischer-Tropsch catalysts further comprising promoters such as calcium (alkaline earth) and boron (metalloid) wherein the catalyst may be reduced and wherein the catalyst and promoters are selected to minimize the selectivity to methane [0032]-[0048] with the Fischer-Tropsch product selection depending upon reaction conditions and the catalyst employed [0051] making the product Cn distribution a result effective variable.  White further discloses that the finished catalyst after reduction has the chemical formula ABO3-delta [0244] and therefore discloses a chemical bond.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to select the appropriate catalyst promoters and reaction conditions to improve selectivity to C2-C4 olefins, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to select the appropriate catalyst promoters and reaction conditions by the reasoned explanation that the selectivity to C2-C4 olefins would be improved.
Additionally, Hu discloses the instant catalyst as discussed above and therefore the catalyst would result in improved selectivity for C2-C4 olefins as a catalyst and all its properties are inclusive. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
While White does not explicitly disclose the formation of a chemical bond, the process of forming the catalyst of Espinoza containing sulfur as modified by Broomfield, Bartholomew and Kritzinger comprise forming a slurry of iron and promoters wherein the promoters comprise copper, alkali metals and the alkaline metals such as sodium and potassium and combinations thereof.  The slurry is spray dried and calcined with Espinoza (Examples) also disclosing the instant method as defined in paragraphs [0076] to [0083] of the published application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that the composition of Espinoza as modified by Broomfield, Bartholomew, White and Kritzinger containing sulfur and an alkali metal and/or alkaline earth metal would similarly form chemical bonds as "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
The instant catalyst is disclosed above and as such the resulting catalyst would exhibit “increased selectivity” for C2-C4 olefins as the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Considering Claim 22, the instant claim is a product by process claim and as such the method limitations do not patentably impact the product unless a material difference imparted by the process can be shown and wherein Espinoza teaches a hydrocarbon synthesis catalyst comprising a precipitated iron product in the form of an iron and/or an iron composition which may be produced from iron sulphate and at least one promoter (Page 6, lines 7-19), wherein the non-reduced catalyst has surface area of less than 100 m2/g (Page 10, lines 9 and 10) and wherein the at least one promoter is added prior to, during or subsequent to the precipitation process (Page 11, lines 1-7).  Espinoza also discloses that the iron may be precipitated in the presence of an alkali and that the catalyst promoter may comprise a source of an alkali metal and/or an alkaline earth metal such as Na2O or K2O (Page 7, lines 13-17), both alkali metals and that K2O may be present in amount from 0.01 to 2.0 g K2O per 100 g Fe (Page 8, lines 1-3) thereby overlapping the instantly claimed range.  Espinoza further discloses that the promoters can be added prior, during or subsequent to the precipitation step after which the composition is dried, heat treated and reduced (Pg. 11 and Examples).  Espinoza also discloses that the catalyst is reduced resulting in 100% of the iron being in the metallic form (zero oxidation state) (Ex. 1) thereby falling within the instantly claimed range.
Espinoza discloses that sulfur may be included in the catalyst with the iron composition with sulfur present 0.03 g SO4/100g Fe in the unreduced catalyst or about 0.01 wt.% S/100 g Fe and that iron is present at about 68% thereby falling within the instantly claimed range (Example 2) and discloses that the concentration of the catalyst promoter may be varied to maximize the activity and selectivity of the catalyst (Pg 7, ln 19 and 20).  
White discloses iron-based Fischer-Tropsch catalysts further comprising promoters such as calcium (alkaline earth) and boron (metalloid) wherein the catalyst may be reduced and wherein the catalyst and promoters are selected to minimize the selectivity to methane [0032]-[0048] with the Fischer-Tropsch product selection depending upon reaction conditions and the catalyst employed [0051] making the product C2-C4 distribution a result effective variable.  White further discloses that the finished catalyst after reduction has the chemical formula ABO3-delta [0244] and therefore discloses a chemical bond.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to select the appropriate catalyst promoters and reaction conditions to improve selectivity to C2-C4 olefins, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to select the appropriate catalyst promoters and reaction conditions by the reasoned explanation that the selectivity to C2-C4 olefins would be improved.
Additionally, Hu discloses the instant catalyst as discussed above and therefore the catalyst would result in improved selectivity for C2-C4 olefins as a catalyst and all its properties are inclusive. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Espinoza does not disclose sulfur as a promoter, the level of sulfur falling within the instant range and the ratio of the alkali metal and/or alkaline earth metal to the sulfur.
Broomfield discloses a study of the effects on activity of 500 to 20,000ppm of sulfide ions included as Na2S into a precipitated iron-based FT catalyst having a pre-calcined surface area of about 58 m2/g (Section 3.2) wherein an iron compound is combined with a sodium compound and the mixture is further combined with a sulfur compound (Abstract and Section 2.) which results in a concentration of sulfur as above and a ratio between the sulfur and sodium of about 12:1 both of which overlap or fall within the instantly claimed ranges.  Broomfield also discloses the use of boron and manganese in the prior art as a sulfur sink (Intro).  Therefore, as Bromfield desires Na2S in the finished catalyst, it would have been obvious to one of ordinary skill in the art at the time of the invention that a chemical bond is desired between the first promoter and the metalloid/non-metal promoter as taught by Bromfield.
Broomfield further disclosed that the specific activity of the sulfide catalyst was enhanced relative to the un-sulfided catalyst and is therefore a promoter for low-level sulfidation and higher chain-growth and that higher levels of sulfidation showed enhanced water gas shift activity with the production of a significant quantity of wax (Section 3.) making the level of sulfur a result effective variable which discovering the optimum level of sulfur is expected of one of ordinary skill in the art through routine experimentation.
Bartholomew discloses a study of sulfur poisoning of cobalt and iron-based Fischer-Tropsch catalysts wherein an iron-based catalyst is present as a pre-sulfided catalyst (catalyst combined with sulfur prior to testing).  Bartholomew tested a non-sulfided iron catalyst and a pre-sulfided iron catalyst in a Fischer-Tropsch reaction wherein the two catalyst were contacted with a reactant gas stream containing hydrogen sulfide and found that the loss of catalyst activity is greater with in-situ poisoning of the non-sulfided catalyst compared to the pre-sulfided catalyst and that an iron boride catalyst is significantly more resistant to sulfur poisoning than un-promoted iron (Abstract) with sulfur to iron/boron ratios ranging from 0 to 0.2 (Figure 3).  Bartholomew also discloses that the inclusion of boron increased the normalized activity by 40% and that a greater loss of normalized activity was observed with an insitu poisoned catalyst versus a pre-sulfided catalyst (Page 63).
Kritzinger studies the role of sulfur in commercial iron-based Fischer-Tropsch catalysts with a focus on C2-product selectivity and yield (olefin) (Abstract) wherein a literature study concluded sulfur had a beneficial effect and that sulfur plus alkali promoters extend the life of Group VIII metal catalysts and enhance olefin production with the inclusion of 0.05 to 0.8 mass % of sulfur while levels above 1 mass% deactivate the catalyst (Page 310).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the level of sulfur desired in the catalyst of Espinoza for the particular process as disclosed by Broomfield.  The ordinary skilled artisan would have been motivated to do so as Broomfield, Bartholomew and Kritzinger disclose that low-sulfided, iron-based FT catalysts exhibit higher activity and selectivity towards olefin production and that as the level of sulfur increases, the iron-based catalyst shows enhanced water gas shift activity however the high-sulfated catalysts exhibited poor olefin selectivity and functioned essentially as a hydrogenation catalyst (Section 3.).
White does not explicitly disclose the formation of a chemical bond however, the process of forming the catalyst of Espinoza containing sulfur as modified by Broomfield, Bartholomew and Kritzinger comprise forming a slurry of iron and promoters wherein the promoters comprise copper, alkali metals and the alkaline metals such as sodium and potassium and combinations thereof.  The slurry is spray dried and calcined with Espinoza (Examples) also disclosing the instant method as defined in paragraphs [0076] to [0083] of the published application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that the composition of Espinoza as modified by Broomfield, White Bartholomew and Kritzinger containing sulfur and an alkali metal and/or alkaline earth metal would similarly form chemical bonds as "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Additionally, the instant catalyst is disclosed above and as such the resulting catalyst would exhibit “increased selectivity” for C2-C4 olefins as the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 1-5 and 16 would be allowable once the 35 USC 112(b) issues are resolved.
Regarding Claim 1, the closest prior art of record, Lu et al. (US 2008/0015267, does not teach or suggest every limitation of the instant claims.  Lu discloses an iron-based Fischer-Tropsch catalyst comprising potassium falling within the instantly claimed range.  In formulating the catalyst, antimony is added with most of the antimony being removed.  Although it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that some antimony remains as strongly suggested by Lu, Lu does not provide any guidance as to its final concentration or its desirability.  Therefore, these claims would be allowable once the indefinite rejection is resolved.
Response to Arguments
Applicant's arguments filed September 06, 2022 have been fully considered but they are not entirely persuasive.
Applicant argues against the Examiners rejection of “improved” and now “increased” by suggesting that the Examiner refer to the non-limiting examples in Tables 1-11.  The Examiner points out that examples are non-limiting and do not define “increased”.  The Examiner also points out that Claim 1 contains antimony and only Example 6 contains antimony.  The Examiner finds that the catalyst of Comparative Example 1 produces a product with 80% C2-C4 olefins where the inventive example yields a product of only 73% C2-C4 olefins.  Therefore, the Examiner can only conclude that the instant catalyst does not result in increased olefins and therefore the term remains indefinite.
No other arguments have been presented.
Conclusion
Claims 1-5, 16 and 21-25 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732